Citation Nr: 0412861	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise


THE ISSUE

Entitlement to payment of medical expenses incurred at Saint 
Alphonsus Regional Medical Center from April 26, 2002 to 
April 30, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veteran's Affairs (VA) Medical Center (MC) in 
Boise, Idaho, which denied entitlement to payment for care 
rendered at Saint Alphonsus Regional Medical Center from 
April 26, 2002 to April 30, 2002.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment at a 
private medical facility from April 26, 2002 to April 30, 
2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from April 26, 2002 to April 30, 2002, 
was not authorized prior to the veteran's undergoing that 
treatment.

3.  The preponderance of the credible and probative evidence 
establishes that a VA medical facility was feasibly available 
at the time of the veteran's treatment from April 26, 2002 to 
April 30, 2002.

4.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The criteria for payment of medical expenses incurred at 
Saint Alphonsus Regional Medical Center from April 26, 2002 
to April 30, 2002, have not been met.  38 U.S.C.A. § 1703, 
1710, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 17.52, 17.53, 17.54, 17.120 (2003).

2.  The criteria for referral of the case for an IME opinion 
have not been met.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The RO did not specifically advise the veteran of the VCAA, 
and VA's enhanced duty to assist and notify under that 
statute.  Nevertheless, the Board finds that additional 
notice is not required by the facts of this particular case.  
First, the Board notes that the VCAA made no change in the 
statutory or regulatory criteria, which govern the criteria 
for the current claim.  Second, as discussed above, the Board 
finds that the veteran was kept apprised of what he must show 
to prevail in his claim.  Third, since this case turns 
entirely upon legal criteria, and there is no dispute as to 
the factual predicate, there is no indication of any further 
evidentiary development, which would be pertinent.  Finally, 
in light of the discussion below, the Board finds that there 
is no factual development, whether performed by the veteran 
or by VA that could show that the veteran is eligible for the 
claimed benefit.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Consequently, as the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  In light of the foregoing, the Board 
finds that VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (a case should not be 
remanded for development that could not possibly change the 
outcome of the decision).  


Factual Background

On Tuesday, April 23, 2002, the veteran arrived by ambulance 
to the VA emergency room in Boise Idaho due to complaints of 
having a migraine headache and right-sided numbness, 
tingling, and weakness.  He responded well to medication and 
he was discharge approximately 3 1/2 hours after his arrival.  

The veteran presented at St. Alphonsus emergency department 
on Friday, April 26, 2002 with a chief complaint of having a 
migraine headache that had been on going for approximately 
one week.  The veteran stated that it did not feel like a 
typical migraine and that it was quite severe in nature.  He 
complained of some nausea, but no vomiting.  He stated that 
he also had some photophobia and some blurred vision with the 
headache.  He said that on Tuesday, he noted some weakness on 
his right side pertaining to his arm and leg, which he felt 
was improved.  He stated that he had some discomfort in his 
lower back, but no numbness, tingling or weakness.  He denied 
being short of breath or of having chest pain.  He also 
denied having any urinary symptoms or abdominal pain.  The 
examiner noted that the veteran was seen on Tuesday at the VA 
for similar symptoms, but did not have a neurologist who 
followed him for his symptoms.

While in the emergency department, the veteran received 
normal saline and 10 mg of IV Reglan which improved his 
headache.  The physician told the veteran that he had a 
stroke which likely occurred on Tuesday when he first 
developed right-sided weakness.  The veteran reported that he 
did not wish to go back to VA at this point, and the 
physician felt that it was not worthwhile for him to go back 
to the VA, as he was going to need an MRI and possibly a CT 
angiogram for further evaluation of the stroke.  The 
physician reported that they might also need to rule out any 
type of carotid dissection that could have caused this.  The 
diagnoses given in the emergency department were 
cerebrovascular accident and headache.  The veteran was 
agreeable with admission and was admitted to the family 
practice service in fair condition.

Upon admission to St. Alphonsus on April 26, 2002, the 
veteran was assessed to have a subacute cerebrovascular 
accident.  He was started on enteric-coated aspirin.  It was 
noted that a right carotid CT angiogram would be obtained to 
rule out carotid dissection given his ongoing headache and 
significant ischemic event.  The physician reported that an 
MRI, MRA, Carotid duplex Dopplers, echocardiogram and a 
hypercoagularion work-up would also be obtained.

While hospitalized at St. Alphonsus Regional Medical Center 
in April 2002, the veteran underwent a vascular surgery 
consultation due to his vertebral basilar insufficiency.  P. 
A. M., MD recommended that the veteran undergo surgery.  The 
veteran agreed to proceed with the surgery next week.  It was 
tentatively scheduled at St. Alphonsus Regional Medical 
Center.  He noted, however, that the veteran might choose to 
have this done at that VA due to financial concerns.

A discharge summary covering the period of April 26 to April 
30, 2002 from St. Alphonsus Regional Medical Center reveals 
an admission and discharge diagnosis of cerebrovascular 
accident.  The reported noted that studies performed showed 
evidence of a right vertebral artery occlusion at the origin.  

In an April 29, 2002 letter, a person in the VA medical 
administration service, notified the veteran and the St. 
Alphonsus Regional Medical Center that they had received a 
statement covering treatment of the veteran, but that they 
were unable to process the statement for payment.  The 
private hospital and the veteran were informed that a VAMC 
was within easy access to the veteran at the time of service.  
It was determined that the veteran should have gone to the VA 
and not to a private hospital's emergency room for the 
medical care which was received.  The veteran was given 
notice of his procedural and appellate rights.

A VAMC report of contact report notes that on April 30, 2002 
K. H., registered nurse/case manager with St. Alphonsus 
Regional Medical Center was informed that the VAMC was 
available for care.  

At the time of the April 2002 private medical treatment, the 
veteran was service-connected for spinal disc condition, 
rated 40 percent disabling, migraine headaches, rated 30 
percent disabling and a back strain rated 20 percent 
disabling.

The veteran presented a May 2002 notice disagreement, 
wherein, the VAMC conducted an administrative review of the 
file and issued a May 2003 statement that a VA facility was 
feasibly available to provide this care; the veteran is not 
service connected for the condition treated; the veteran is 
not permanently and totally disabled due to a service 
connected condition and the claim does not qualify under 
Millennium Bill guidelines.  

In a November 2002 letter to VA, the coordinator of billing 
at St. Alphonsus Regional Medical Center stated that the 
veteran was told on April 23, 2002 by a lady in the VA 
emergency department that if his symptoms returned or got 
worse he should go to St. Alphonsus Regional Medical Center.  
He also stated that when a person from their hospital talked 
with D.P, a VA employee, on April 29, 2002, to confirm if his 
condition was service-connected, they were told that VA would 
pay for treatment.

The veteran and his significant other, in letters received by 
the VAMC in December 2002, stated that they were told in the 
VA emergency room on April 23, 2002, that if the veteran's 
symptoms persisted that he should go to St. Alphonsus 
Regional Medical Center.

In a May 2003 letter, a person with the VA medical 
administration service, informed the veteran that his claim 
for reimbursement of unauthorized medical expenses for the 
April 2002 private hospitalization was denied due to the 
following:  VA facility was feasibly available to provide 
this care, veteran was not service-connected for the treated 
condition, veteran was not permanently and totally disabled 
due to a service-connected condition and the claim did not 
qualify under the Millennium Bill guidelines.

The veteran in his May 2003 VA Form 9 reported that he 
believes his claim falls under the Millenium Health Care Act, 
that this was an emergency to him, and that the VA facility 
was not readily feasible when he reported to St. Alphonsus.


Analysis

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

When Department facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care of services required, the Secretary, as authorized 
in section 1710 of this title, may contract with non-
Department facilities in order to furnish hospital care or 
medical services to a veteran for the treatment of a service-
connected disability, a disability for which a veteran was 
discharged or released from active military service, or a 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52 (2003). 

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2003).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2003).

In the present case, there is no probative evidence that the 
veteran sought and obtained proper authorization for VA 
payment of the private medical expenses he incurred from 
April 26, 2002 to April 30, 2002.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
medical facility requires authorization pursuant to 38 C.F.R. 
§ 17.54.  The veteran in that case argued that his non-VA 
care was authorized because his VA treating physician 
informed him that arrangements were made for him to be 
treated at non-VA medical facility.  The Court, in rejecting 
that contention, observed that the advice of a doctor to go 
to a non-VA hospital is not the specific type of 
authorization of payment which is contemplated in the VA 
regulation.

Likewise, the veteran makes assertions which are similar to 
the assertions made in the Smith case.  In this respect, the 
veteran claims that a person from the VA emergency department 
told him to go to a private hospital if his symptoms returned 
following his VA emergency room discharge.  VAOPGCCONCL 1-95, 
at 8-9, addressed the question "Who has the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?".  The opinion stated the following:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
Manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in April 2002 from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

The Board notes that St. Alphonsus Regional Hospital claims 
that a D.P. from VA told them on April 29, 2002 that VA would 
pay for the private treatment.  There is, however, no report 
showing that such authorization was given or that the person 
mention had the authority to authorize such treatment.

Given the foregoing, the Board must conclude that prior 
authorization for the private medical treatment received from 
April 26, 2002 to April 30, 2002, was not obtained pursuant 
to 38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled to 
VA care forced to obtain treatment at a non-VA facility is 38 
U.S.C. § 1728, which provides that the Secretary 'may, under 
such regulations as the Secretary shall prescribe, reimburse 
. . . for the reasonable value of such care or services . . . 
for which such veterans have made payment.'"  Malone v. 
Gober, supra, quoting 38 U.S.C.A. § 1728(a) (emphasis added 
by the Court).  In any case where reimbursement would be in 
order under subsection (a) of this section, the Secretary 
may, in lieu of reimbursing such veteran, make payment of the 
reasonable value of care or service directly.  38 U.S.C.A. 
§ 1728(b).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2003).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2003).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred from 
April 26, 2002 to April 30, 2002, because he has not 
satisfied all of the three necessary criteria listed therein.  
In this case, a VA facility was feasibly available.  The 
veteran could have reported to the VA hospital in Boise, 
Idaho.  Three days prior when he had the same complaint of 
having a headache, he reported to the Boise VAMC.  There is 
no evidence showing that the urgency of his medical condition 
required him to go to the private hospital, especially in 
light of the fact that the private hospital and the VAMC are 
located in the same city.  There is no evidence that the 
relative distance of the travel involved, or the nature of 
the treatment required made it necessary or economically 
advisable to go to the private hospital.  It appears that the 
veteran simply preferred to go to the private hospital.

As a VAMC was available for services, payment or 
reimbursement of unauthorized medical expenses from his April 
26, 2002 to April 30, 2002 private hospitalization under 
38 U.S.C.A. § 1728 is not warranted.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 (2003).

However, under 38 U.S.C.A. § 1725, the term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 
C.F.R. § 17.1002.

While the veteran argues that a VA facility was not readily 
feasible when he reported to St. Alphonsus Hospital, the 
evidence fails to show that a VAMC located in the same city 
as the private hospital was not feasibly available.  The 
record clearly shows that the Boise VAMC was easily 
assessable to the veteran as he was there for treatment just 
3 days prior.  

Under 38 U.S.C.A. § 1725, a veteran is only eligible to 
receive reimbursement for emergency treatment when medical 
care was not feasibly available at a VA facility. There is no 
distinction made by this regulation regarding the type of 
medical care that must be available.  The fact that a veteran 
believes that he will receive better treatment at a private 
facility cannot translate into a finding that a VAMC located 
in the same city as the chosen private hospital was not 
feasibly available.  

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725 for the reason stated above.  The benefit 
sought on appeal must, accordingly be denied as the 
preponderance of the evidence is against the claim.

The Board notes that in an April 2004 Informal Hearing 
Presentation, the veteran's representative requested an 
independent medical expert (IME) opinion for the purpose of 
determining whether it is as likely as not that the veteran's 
service-connected migraine headaches are etiologically 
associated with the veteran's cardiovascular accident 
suffered in April 2002.  The Board may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal. 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2002).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  

The Board finds that this appeal does not present a question 
of medical complexity or controversy to warrant referral for 
an additional opinion.  Additionally, the opinion requested 
would serve no useful purpose in the adjudication of the 
present appeal.  The opinion would not address any of the 
criteria to substantiate the veteran's claim.  Accordingly, 
the Board finds that an IME opinion is not necessary for an 
equitable disposition of this issue.


ORDER

Entitlement to payment of medical expenses incurred at Saint 
Alphonsus Regional Medical Center from April 26, 2002 to 
April 30, 2002 is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



